UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05549 REYNOLDS FUNDS, INC. (Exact name of Registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd. #403 Las Vegas, NV 89109 (Name and address of agent for service) 1-415-265-7167 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: December 31, 2011 Item 1. Schedule of Investments. Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS December 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS - 100.5%(a) COMMON STOCKS - 99.5%(a) Aerospace & Defense - 1.7% BE Aerospace, Inc.* $ The Boeing Co. Embraer S.A. - SP-ADR Esterline Technologies Corp.* General Dynamics Corp. Hexcel Corp.* Honeywell International Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Spirit AeroSystems Holdings Inc.* TransDigm Group, Inc.* Triumph Group, Inc. United Technologies Corp. Air Freight & Logistics - 0.6% C. H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. Cl B Airlines - 0.4% Alaska Air Group, Inc.* Allegiant Travel Co.* China Eastern Airlines Corporation Ltd. - SP-ADR* China Southern Airlines Company Ltd. - SP-ADR* Delta Air Lines, Inc.* Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Southwest Airlines Co. Spirit Airlines Inc.* United Continental Holdings Inc.* US Airways Group, Inc.* Auto Components - 0.6% BorgWarner, Inc.* China Automotive Systems, Inc.* The Goodyear Tire & Rubber Co.* Johnson Controls, Inc. Tenneco Inc.* TRW Automotive Holdings Corp.* Automobiles - 0.4% Ford Motor Co.* General Motors Co.* Harley-Davidson, Inc. Honda Motor Co., Ltd. - SP-ADR Tata Motors Ltd. - SP-ADR Tesla Motors, Inc.* Beverages - 2.5% Anheuser-Busch InBev N.V. - SP-ADR Beam, Inc. (F/K/A Fortune Brands, Inc.) The Boston Beer Company, Inc.* The Coca-Cola Co. Coca-Cola Enterprises Inc. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Compania Cervecerias Unidas S.A. - SP-ADR Constellation Brands, Inc.* Cott Corp.* Craft Brewers Alliance Inc.* Diageo PLC - SP-ADR Dr Pepper Snapple Group, Inc. Fomento Economico Mexicano, S.A.B. de C.V. - SP-ADR Hansen Natural Corp.* Heineken N. V. - ADR Molson Coors Brewing Co. PepsiCo, Inc. Biotechnology - 1.4% Alexion Pharmaceuticals, Inc.* Alkermes PLC* Amgen Inc. Amylin Pharmaceuticals, Inc.* ARIAD Pharmaceuticals, Inc.* BioCryst Pharmaceuticals, Inc.* Biogen Idec Inc.* BioMarin Pharmaceutical Inc.* Celgene Corp.* Cell Therapeutics, Inc.* Dendreon Corp.* Gilead Sciences, Inc.* Incyte Corp.* InterMune, Inc.* Medivation Inc.* Myriad Genetics, Inc.* Onyx Pharmaceuticals, Inc.* Regeneron Pharmaceuticals, Inc.* SciClone Pharmaceuticals, Inc.* Seattle Genetics, Inc.* United Therapeutics Corporation* Vical Inc.* Building Products - 0.1% Fortune Brands Home & Security Inc.* Masco Corp. Owens Corning Inc.* Capital Markets - 1.4% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. BGC Partners, Inc. Deutsche Bank AG E*Trade Financial Corp.* Financial Engines, Inc.* Franklin Resources, Inc. The Goldman Sachs Group, Inc. Invesco Limited Janus Capital Group Inc. Legg Mason, Inc. Morgan Stanley Piper Jaffray Companies, Inc.* T. Rowe Price Group Inc. Raymond James Financial, Inc. Safeguard Scientifics, Inc.* The Charles Schwab Corporation SEI Investments Co. State Street Corp. TD Ameritrade Holding Corp. Virtus Investment Partners Inc.* Waddell & Reed Financial, Inc. Chemicals - 3.0% Agrium Inc. Airgas, Inc. Albemarle Corporation Celanese Corporation CF Industries Holdings, Inc. The Dow Chemical Co. E.I. du Pont de Nemours and Co. Eastman Chemical Co. Ecolab Inc. Ferro Corporation* FMC Corporation W.R. Grace & Co.* Huntsman Corporation International Flavors & Fragrances Inc. Intrepid Potash, Inc.* Koppers Holdings, Inc. Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc. LyondellBasell Industries N.V. Monsanto Company The Mosaic Company NewMarket Corporation Olin Corp. Potash Corporation of Saskatchewan Inc. PPG Industries, Inc. Praxair, Inc. RPM International, Inc. The Scotts Miracle-Gro Company Sigma-Aldrich Corp. Solutia Inc.* The Valspar Corp. Commercial Banks - 0.8% Bank of Hawaii Corp. Bank of Montreal Bank of the Ozarks, Inc. Barclays PLC - SP-ADR BB&T Corp. East West Bancorp, Inc. Fifth Third Bancorp Hudson City Bancorp, Inc. Huntington Bancshares Inc. KeyCorp Regions Financial Corp. SunTrust Banks, Inc. Synovus Financial Corp. The Toronto-Dominion Bank U.S. Bancorp Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies - 0.8% Copart, Inc.* A. T. Cross Company* R. R. Donnelley & Sons Company Iron Mountain Incorporated KAR Auction Services Inc.* Herman Miller, Inc. Progressive Waste Solutions Ltd. RINO International Corp.* Rollins, Inc. The Standard Register Co. Stericycle, Inc.* Waste Connections, Inc. Waste Management, Inc. Communications Equipment - 2.4% Acme Packet, Inc.* ADTRAN, Inc. Aruba Networks Inc.* Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc. L. M. Ericsson Telephone Co. F5 Networks, Inc.* Finisar Corp.* Harris Corp. Infinera Corporation* Ituran Location and Control Ltd. JDS Uniphase Corp.* Juniper Networks, Inc.* Loral Space & Communications Inc.* Motorola Solutions, Inc. NETGEAR, Inc.* Plantronics, Inc. Polycom, Inc.* Procera Networks, Inc.* QUALCOMM, Inc. RADWARE Ltd.* Research In Motion Limited* Riverbed Technology, Inc.* Sierra Wireless Inc.* Tellabs, Inc. ViaSat, Inc.* Westell Technologies, Inc.* Computers & Peripherals - 4.6% Apple Inc.* Dell Inc.* Electronics for Imaging, Inc.* EMC Corp.* Hewlett-Packard Co. International Business Machines Corp. Lexmark International, Inc.* NetApp, Inc.* QLogic Corp.* SanDisk Corp.* Seagate Technology PLC Silicon Graphics International Corporation* STEC Inc.* Teradata Corp.* Western Digital Corp.* Construction & Engineering - 0.4% Chicago Bridge & Iron Company N. V.NYS Fluor Corp. Foster Wheeler AG* Jacobs Engineering Group Inc.* The Shaw Group Inc.* Construction Materials - 0.0% Vulcan Materials Company Consumer Finance - 0.5% American Express Co. Capital One Financial Corp. Discover Financial Services Consumer Services - Diversified - 0.2% Coinstar, Inc.* H&R Block, Inc. Sotheby's Containers & Packaging - 0.4% Ball Corp. Boise, Inc. Crown Holdings, Inc.* Owens-Illinois, Inc.* Sealed Air Corp. Sonoco Products Company Distributors - 0.2% Genuine Parts Co. Electric Utilities - 0.3% CPFL Energia S.A. - ADR Duke Energy Corporation El Paso Electric Company Exelon Corporation Progress Energy, Inc. Westar Energy, Inc. Electrical Equipment - 1.1% The Babcock & Wilcox Co.* Cooper Industries PLC Emerson Electric Co. Hubbell Incorporated, CL B Polypore International, Inc.* Rockwell Automation, Inc. Roper Industries, Inc. Sensata Technologies Holding N.V.* A. O. Smith Corp. Thomas & Betts Corp.* Electronic Equipment, Instruments & Components - 1.1% Agilent Technologies, Inc.* Arrow Electronics, Inc.* Coherent, Inc.* Corning Inc. Flextronics International Ltd.* FLIR Systems, Inc. Hitachi, Ltd. Itron, Inc.* Jabil Circuit, Inc. LeCroy Corporation* Littelfuse, Inc. Maxwell Technologies, Inc.* Molex Inc. OSI Systems, Inc.* PC Connection, Inc.* Sanmina-SCI Corp.* TE Connectivity Limited Tech Data Corp.* Trimble Navigation Ltd.* Universal Display Corporation* Vishay Intertechnology, Inc.* Vishay Precision Group Inc.* Energy Equipment & Services - 3.1% Atwood Oceanics, Inc.* Baker Hughes Inc. Cameron International Corp.* CGG-Veritas - SP-ADR* Complete Production Services, Inc.* Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc.* Dril-quip, Inc.* FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Hercules Offshore, Inc.* Lufkin Industries, Inc. Nabors Industries Ltd.* National-Oilwell Varco Inc. Newpark Resources, Inc.* Oceaneering International, Inc. Oil States International, Inc.* Parker Drilling Co.* Patterson-UTI Energy, Inc. Pioneer Drilling Company* Precision Drilling Corporation* Rowan Companies, Inc.* RPC, Inc. Schlumberger Ltd. Tenaris S.A. - SP-ADR Transocean Ltd. Weatherford International Ltd.* Financial Services - Diversified - 0.6% Bank of America Corp. CBOE Holdings Inc. Citigroup Inc. CME Group Inc. ING Groep N.V. - SP-ADR* IntercontinentalExchange Inc.* JPMorgan Chase & Co. Leucadia National Corporation Moody's Corporation The NASDAQ OMX Group, Inc.* NewStar Financial, Inc.* NYSE Euronext Food & Staples Retailing - 1.9% Casey's General Stores, Inc. Costco Wholesale Corp. CVS Caremark Corp. The Great Atlantic & Pacific Tea Company, Inc.* PriceSmart, Inc. Safeway Inc. SUPERVALU Inc. United Natural Foods, Inc.* Wal-Mart Stores, Inc. Whole Foods Market, Inc. Winn-Dixie Stores, Inc.* Food Products - 1.6% B & G Foods Inc. Bunge Limited Campbell Soup Company Chiquita Brands International, Inc.* Dean Foods Company* General Mills, Inc. Green Mountain Coffee Roasters, Inc.* The Hain Celestial Group, Inc.* The Hershey Company Hormel Foods Corporation Kraft Foods Inc. McCormick & Company, Inc. Mead Johnson Nutrition Company Ralcorp Holdings, Inc.* Sara Lee Corp. Smithfield Foods, Inc.* The J. M. Smucker Co. TreeHouse Foods, Inc.* Tyson Foods, Inc., Cl A Unilever PLC - SP-ADR Gas Utilities - 0.5% ONEOK, Inc. Questar Corporation Health Care Equipment & Supplies - 1.7% C. R. Bard, Inc. Baxter International Inc. Becton, Dickinson & Co. CareFusion Corporation* Cyberonics, Inc.* DENTSPLY International Inc. Edwards Lifesciences Corp.* Endologix, Inc.* Haemonetics Corporation* Hologic, Inc.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* Medtronic, Inc. Sirona Dental Systems, Inc.* The Spectranetics Corporation* St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.* Zoll Medical Corporation* Health Care Providers & Services - 3.1% Aetna Inc. Air Methods Corporation* AMERIGROUP Corporation* AmerisourceBergen Corp. Cardinal Health, Inc. Centene Corporation* CIGNA Corp. Community Health Systems Inc.* CorVel Corporation* Coventry Health Care, Inc.* The Ensign Group, Inc. Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA - SP-ADR Health Management Associates, Inc.* Health Net Inc.* HEALTHSOUTH Corp.* Humana Inc. Laboratory Corporation of America Holdings* Lincare Holdings Inc. Magellan Health Services, Inc.* McKesson Corp. Medco Health Solutions, Inc.* Molina Healthcare Inc.* Owens & Minor, Inc. Patterson Companies Inc. PSS World Medical, Inc.* Quest Diagnostics Inc. Henry Schein, Inc.* Tenet Healthcare Corp.* UnitedHealth Group Inc. Universal Health Services, Inc. WellCare Health Plans Inc.* WellPoint Inc. Health Care Technology - 0.5% Allscripts Healthcare Solutions, Inc.* Cerner Corp.* Omnicell, Inc.* Quality Systems, Inc. Home Building - 0.3% KB Home Lennar Corp. Pulte Group Inc.* The Ryland Group, Inc. Toll Brothers, Inc.* Hotels, Restaurants & Leisure - 5.1% 7 Days Group Holdings Ltd. - SP-ADR* Arcos Dorados Holdings, Inc. BJ's Restaurants Inc.* Bob Evans Farms, Inc. Boyd Gaming Corp.* Brinker International, Inc. Buffalo Wild Wings Inc.* Caribou Coffee Company, Inc.* Carnival Corp. The Cheesecake Factory Inc.* Chipotle Mexican Grill, Inc.* Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. DineEquity, Inc.* Domino's Pizza, Inc.* Home Inns & Hotels Management, Inc. - SP-ADR* Hyatt Hotels Corp.* InterContinental Hotels Group PLC - SP-ADR International Game Technology Jamba, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp.* LIFE TIME FITNESS, Inc.* Marriott International Inc. Marriott Vacations Worldwide Corporation* McDonald's Corp. Melco Crown Entertainment Ltd. - SP-ADR* MGM Resorts International* P.F. Chang's China Bistro, Inc. Panera Bread Co.* Papa John's International, Inc.* Peet's Coffee & Tea Inc.* Penn National Gaming, Inc.* Royal Caribbean Cruises Ltd. Ruth's Hospitality Group Inc.* Shuffle Master, Inc.* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tim Hortons, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 1.3% Ethan Allen Interiors Inc. Garmin Ltd. Harman International Industries, Inc. iRobot Corporation* La-Z-Boy Inc.* Leggett & Platt, Incorporated M.D.C. Holdings, Inc. Newell Rubbermaid Inc. Panasonic Corporation SodaStream International Ltd.* Stanley Black & Decker Inc. Tempur-Pedic International Inc.* Tupperware Brands Corp. Whirlpool Corporation Household Products - 0.6% Church & Dwight Co., Inc. The Clorox Co. Colgate-Palmolive Co. Energizer Holdings, Inc.* Kimberly-Clark Corp. WD-40 Co. Independent Power Producers & Energy Traders - 0.1% Constellation Energy Group Inc. Industrial Conglomerates - 0.6% 3M Co. General Electric Co. Koninklijke Philips Electronics N.V. NYS McDermott International, Inc.* Siemens AG - SP-ADR Textron Inc. Tyco International Ltd. Insurance - 1.0% Aflac, Inc. The Allstate Corporation Ambac Financial Group, Inc.* Berkshire Hathaway Inc. Cl B* Brown & Brown, Inc. China Life Insurance Company, Ltd. - SP-ADR The Chubb Corporation Arthur J. Gallagher & Co. Genworth Financial Inc.* The Hartford Financial Services Group, Inc. Lincoln National Corporation Marsh & McLennan Companies, Inc. MBIA Inc.* MetLife, Inc. Prudential Financial, Inc. Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail - 1.1% Amazon.com, Inc.* Blue Nile, Inc.* Expedia, Inc. Netflix Inc.* Priceline.com Inc.* Shutterfly, Inc.* TripAdvisor Inc.* Internet Software & Services - 2.6% Akamai Technologies, Inc.* Baidu, Inc. - SP-ADR* eBay Inc.* Equinix, Inc.* Google Inc.* IAC/InterActiveCorp* Internet Initiative Japan Inc. - SP-ADR LinkedIn Corporation* Liquidity Services Inc.* LogMeIn, Inc.* MercadoLibre Inc. Monster Worldwide, Inc.* NetEase.com Inc. - SP-ADR* Open Text Corporation* Rackspace Hosting, Inc.* Rediff.com India Limited - SP-ADR* SINA Corp.* Sohu.com Inc.* Stamps.com Inc.* Travelzoo Inc.* ValueClick, Inc.* VeriSign, Inc. VistaPrint N.V.* WebMD Health Corp.* Yahoo! Inc.* Youku.com Inc.* Zillow, Inc.* IT Services - 2.3% Accenture PLC Alliance Data Systems Corporation* Automatic Data Processing, Inc. CACI International Inc.* CIBER, Inc.* Cognizant Technology Solutions Corp.* Computer Sciences Corporation DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc.* Gartner, Inc.* Genpact Limited* The Hackett Group, Inc.* InfosysLimited - SP-ADR Mastercard, Inc. MAXIMUS, Inc. Paychex, Inc. Sapient Corp. Satyam Computer Services Ltd. - SP-ADR* VeriFone Systems, Inc.* Visa Inc. Leisure Equipment & Products - 0.3% Eastman Kodak Co.* Mattel, Inc. Sturm, Ruger & Company, Inc. Life Sciences Tools & Services - 0.4% Affymetrix, Inc.* Bruker Corp.* Cambrex Corp.* Complete Genomics Inc.* Illumina, Inc.* Life Technologies Corporation* Mettler-Toledo International Inc.* Parexel International Corp.* PerkinElmer, Inc. Sequenom Inc.* Thermo Fisher Scientific, Inc.* Waters Corp.* Machinery - 4.6% 3D Systems Corporation* AGCO Corporation* Alamo Group Inc. Barnes Group Inc. Caterpillar Inc. CNH Global N.V.* Crane Co. Cummins Inc. Danaher Corp. Deere & Co. Donaldson Company, Inc. Dover Corporation Eaton Corp. FreightCar America Inc.* Gardner Denver Inc. IDEX Corporation Illinois Tool Works Inc. Ingersoll-Rand PLC ITT Corp. Joy Global Inc. Kennametal Inc. Navistar International Corp.* Nordson Corporation Oshkosh Corporation* PACCAR Inc. Pall Corp. Parker Hannifin Corp. Pentair, Inc. Robbins & Myers, Inc. Sauer-Danfoss, Inc.* Snap-On, Inc. Terex Corp.* The Timken Company Titan International, Inc. Valmont Industries, Inc. Wabtec Corporation Xylem, Inc. Media - 2.9% Belo Corp. CBS Corp. Cl B Non-Voting Comcast Corp. DIRECTV* Discovery Communications, Inc.* DISH Network Corp.* The Walt Disney Co. Entercom Communications Corp.* Focus Media Holding Limited - ADR* Gannett Co., Inc. Grupo Televisa S.A. - SP-ADR IMAX Corp.* The Interpublic Group of Companies, Inc. Liberty Media Corporation* Live Nation Entertainment, Inc.* The McGraw-Hill Companies, Inc. Morningstar, Inc. The New York Times Co.* News Corp. Cl B Omnicom Group Inc. Pandora Media Inc.* Sirius XM Radio Inc.* Time Warner Cable Inc. Time Warner Inc. Viacom, Inc. Cl B Virgin Media Inc. Metals & Mining - 3.5% AK Steel Holding Corporation Alcoa Inc. Allegheny Technologies, Inc. AngloGold Ashanti Ltd. - SP-ADR ArcelorMittal NYS AuRico Gold Inc.* Barrick Gold Corp. BHP Billiton Ltd. - SP-ADR China Precision Steel, Inc.* Cliffs Natural Resources Inc. Coeur d' Alene Mines Corp.* Commercial Metals Company Eldorado Gold Corp. Freeport-McMoRan Copper & Gold Inc. Gold Fields Ltd. - SP-ADR Goldcorp, Inc. Golden Star Resources Ltd.* Harmony Gold Mining Company Ltd. - SP-ADR Hecla Mining Co.* IAMGOLD Corp. Ivanhoe Mines Ltd.* Kinross Gold Corp. Mechel - SP-ADR Molycorp, Inc.* New Gold Inc.* Newmont Mining Corp. NovaGold Resources Inc.* Nucor Corp. Pan American Silver Corp. Paramount Gold and Silver Corporation* Pilot Gold Inc.* Randgold Resources Ltd. Rio Tinto PLC - SP-ADR RTI International Metals, Inc.* Silver Standard Resources Inc.* Silver Wheaton Corp. Silvercorp Metals Inc. Southern Copper Corp. Steel Dynamics, Inc. Stillwater Mining Company* Taseko Mines Ltd.* Teck Resources Ltd. Cl B Titanium Metals Corp. United States Steel Corp. Vale S.A. - SP-ADR Walter Energy, Inc. Yamana Gold Inc. Multiline Retail - 2.2% Big Lots, Inc.* Dillard's, Inc. Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. J. C. Penney Company, Inc. Saks, Inc.* Target Corp. Multi-Utilities - 0.4% CMS Energy Corporation Consolidated Edison, Inc. Dominion Resources, Inc. NiSource Inc. Wisconsin Energy Corporation Office Electronics - 0.1% Zebra Technologies Corporation* Oil, Gas & Consumable Fuels - 5.1% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Canadian Natural Resources Ltd. Carrizo Oil & Gas, Inc.* Cenovus Energy Inc. Chesapeake Energy Corp. Chevron Corp. Clean Energy Fuels Corporation* CNOOC Ltd. Concho Resources Inc.* ConocoPhillips Continental Resources, Inc.* Denbury Resources Inc.* Devon Energy Corp. Enbridge Inc. EnCana Corp. EOG Resources, Inc. EQT Corporation Exxon Mobil Corp. GeoResources, Inc.* Gulfport Energy Corporation* Hess Corp. HollyFrontier Corporation Ivanhoe Energy, Inc.* James River Coal Company* Kodiak Oil & Gas Corp.* Marathon Oil Corp. Marathon Petroleum Corporation McMoRan Exploration Co.* Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Northern Oiland Gas, Inc.* Oasis Petroleum Inc.* Occidental Petroleum Corp. Pacific Ethanol, Inc.* Patriot Coal Corp.* Peabody Energy Corp. PetroChina Company Ltd. Petroleo Brasileiro S.A. - SP-ADR Pioneer Natural Resources Co. Plains Exploration & Production Company* Range Resources Corp. Royal Dutch Shell PLC - SP-ADR SandRidge Energy Inc.* Southwestern Energy Co.* Stone Energy Corporation* Suncor Energy, Inc. Sunoco, Inc. Tesoro Corp.* TransGlobe Energy Corp.* Valero Energy Corp. Western Refining, Inc.* Whiting Petroleum Corp.* Clayton Williams Energy, Inc.* The Williams Companies, Inc. Paper & Forest Products - 0.4% P. H. Glatfelter Co. International Paper Co. Louisiana-Pacific Corp.* MeadWestvaco Corporation Personal Products - 1.0% Elizabeth Arden, Inc.* Herbalife Ltd. The Estee Lauder Companies Inc. Medifast, Inc.* Nu Skin Enterprises, Inc. Revlon, Inc.* Weight Watchers International, Inc. Pharmaceuticals - 3.5% Abbott Laboratories Allergan, Inc. AstraZeneca PLC - SP-ADR Bayer AG - SP-ADR Bristol-Myers Squibb Co. Dr. Reddy's Laboratories Ltd. - SP-ADR Elan Corporation PLC - SP-ADR* Endo Pharmaceuticals Holdings Inc.* Forest Laboratories, Inc.* GlaxoSmithKline-PLC - SP-ADR Jazz Pharmaceuticals, Inc.* Johnson & Johnson Eli Lilly and Co. The Medicines Company* Medicis Pharmaceutical Corp. Merck & Co., Inc. Mylan, Inc.* Novartis AG - SP-ADR Novo Nordisk A/S - SP-ADR Perrigo Co. Pfizer Inc. Questcor Pharmaceuticals, Inc.* Salix Pharmaceuticals, Ltd.* Shire PLC- SP-ADR Valeant Pharmaceuticals International, Inc.* ViroPharma Inc.* VIVUS Inc.* Warner Chilcott PLC* Watson Pharmaceuticals, Inc.* Professional Services - 0.5% 51job, Inc. - SP-ADR* The Dun & Bradstreet Corporation IHS Inc.* Kforce Inc.* Korn/Ferry International* Manpower Inc. On Assignment, Inc.* Robert Half International, Inc. Real Estate Management & Development - 0.0% CBRE Group, Inc.* (F/K/A CB Richard Ellis Group, Inc.) Road & Rail - 2.4% Avis Budget Group, Inc.* Canadian National Railway Company Canadian Pacific Railway Limited CSX Corp. Dollar Thrifty Automotive Group, Inc.* Genesee & Wyoming, Inc.* Hertz Global Holdings, Inc.* J. B. Hunt Transportation Services, Inc. Kansas City Southern* Norfolk Southern Corp. Old Dominion Freight Line, Inc.* RailAmerica Inc.* Ryder Systems, Inc. Swift Transportation Co.* Union Pacific Corp. Zipcar, Inc.* Semiconductors & Semiconductor Equipment - 3.4% Advanced Micro Devices, Inc.* Altera Corp. Analog Devices, Inc. Applied Materials, Inc. ARM Holdings PLC - SP-ADR ASM International N.V. Atmel Corp.* Avago Technologies Ltd. Cavium Inc.* Cirrus Logic, Inc.* Cree, Inc.* Cypress Semiconductor Corp. Entegris Inc.* Entropic Communications, Inc.* EZchip Semiconductor Ltd.* Fairchild Semiconductor International, Inc.* GT Advanced Technologies Inc.* Integrated Device Technology, Inc.* Intel Corporation KLA-Tencor Corp. Kopin Corporation* Kulicke and Soffa Industries, Inc.* Lam Research Corp.* Lattice Semiconductor Corp.* Linear Technology Corporation LSI Corp.* LTX-Credence Corporation* Marvell Technology Group Ltd.* Maxim Integrated Products, Inc. MEMC Electronic Materials, Inc.* Microchip Technology Inc. Micron Technology, Inc.* Mindspeed Technologies Inc.* MIPS Technologies, Inc.* Nanometrics Incorporated* Novellus Systems, Inc.* NVIDIA Corp.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* Rambus Inc.* RF Micro Devices, Inc.* Semtech Corporation* Skyworks Solutions, Inc.* Spreadtrum Communications, Inc. - SP-ADR Standard Microsystems Corp.* Taiwan Semiconductor Manufacturing Company Ltd. - SP-ADR Teradyne, Inc.* Texas Instruments Incorporated TriQuint Semiconductor, Inc.* Veeco Instruments Inc.* Xilinx, Inc. Software - 5.0% Adobe Systems Inc.* Advent Software, Inc.* Ariba Inc.* Autodesk, Inc.* CA, Inc. Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Compuware Corp.* Electronic Arts Inc.* FactSet Research Systems Inc. Fair Isaac Corp. Fortinet Inc.* Glu Mobile Inc.* Jack Henry & Associates, Inc. Informatica Corp.* Intuit Inc. JDA Software Group, Inc.* Mentor Graphics Corporation* MICROS Systems, Inc.* NetSuite Inc.* NICE Systems Limited - SP-ADR* Nuance Communications, Inc.* Oracle Corp. Parametric Technology Corp.* Progress Software Corporation* QLIK Technologies Inc.* RealPage, Inc.* Red Hat, Inc.* Rosetta Stone, Inc.* Rovi Corporation* Salesforce.com, Inc.* SAP AG - SP-ADR Symantec Corp.* Synopsys, Inc.* TIBCO Software Inc.* Tyler Technologies, Inc.* The Ultimate Software Group, Inc.* VMware Inc.* Wave Systems Corp.* Websense, Inc.* Solar - 0.0% First Solar, Inc.* JA Solar Holdings Co., Ltd. - SP-ADR* Specialty Retail - 6.2% Aarons, Inc. Abercrombie & Fitch Co. Advance Auto Parts, Inc. Aeropostale, Inc.* American Eagle Outfitters, Inc. Ann Inc.* AutoNation, Inc.* AutoZone, Inc.* bebe stores, inc. Bed Bath & Beyond Inc.* Best Buy Co., Inc. Borders Group, Inc.* CarMax, Inc.* Charming Shoppes, Inc.* Chico's FAS, Inc. The Children's Place Retail Stores, Inc.* Coldwater Creek Inc.* Collective Brands, Inc.* Cost Plus, Inc.* Dick's Sporting Goods, Inc.* DSW, Inc. Express, Inc.* The Finish Line, Inc. Foot Locker, Inc. GameStop Corp.* The Gap, Inc. GNC Acquisition Holdings Inc.* Guess?, Inc. Hibbett Sports Inc.* The Home Depot, Inc. Limited Brands, Inc. Lithia Motors, Inc. Lowe's Companies, Inc. Office Depot, Inc.* OfficeMax Inc.* O'Reilly Automotive, Inc.* The Pep Boys-Manny Moe & Jack PetSmart, Inc. Pier 1 Imports, Inc.* RadioShack Corporation Rent-A-Center, Inc. Ross Stores, Inc. The Sherwin-Williams Co. Signet Jewelers Ltd. Staples, Inc. Stein Mart, Inc.* Tiffany & Co. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* Williams-Sonoma, Inc. Zumiez Inc.* Telecommunication Services - Diversified - 0.7% 8x8, Inc.* BT Group PLC - SP-ADR CenturyLink, Inc. China Telecom Corporation Limited - SP-ADR China Unicom (Hong Kong) Ltd. - SP-ADR Chunghwa Telecom Co., Ltd. - SP-ADR City Telecom (H. K.) Ltd. - SP-ADR Level 3 Communications, Inc.* magicJack VocalTec Ltd.* tw telecom inc.* Verizon Communications Inc. Windstream Corporation Telecommunication Services - Wireless - 0.5% American Tower Corp.* Crown Castle International Corp.* Leap Wireless International, Inc.* MetroPCS Communications, Inc.* Mobile TeleSystems - SP-ADR SBA Communications Corporation* Sprint Nextel Corp.* Vodafone Group PLC - SP-ADR Textiles, Apparel & Luxury Goods - 2.1% Coach, Inc. Crocs, Inc.* Deckers Outdoor Corp.* Fossil, Inc.* Hanesbrands, Inc.* Iconix Brand Group, Inc.* Joe's Jeans, Inc.* The Jones Group Inc. Liz Claiborne, Inc.* Lululemon Athletica Inc.* Luxottica Group SPA - SP-ADR Steven Madden, Ltd.* NIKE, Inc. Cl B PVH Corp. Ralph Lauren Corporation True Religion Apparel, Inc.* Under Armour, Inc.* VF Corp. Tobacco - 0.6% Altria Group Inc. Philip Morris International Inc. Reynolds American Inc. Trading Companies & Distributors - 0.7% Fastenal Co. W.W. Grainger, Inc. Kaman Corporation TAL International Group, Inc. Titan Machinery, Inc.* United Rentals, Inc.* WESCO International, Inc.* Water Utilities - 0.1% American Water Works Co.,Inc. Total common stocks (cost $207,618,403) PUBLICLY TRADED PARTNERSHIPS - 0.2%(a) Capital Markets - 0.0% Lazard Ltd. Oil, Gas & Consumable Fuels - 0.2% Linn Energy LLC Total publicly traded partnerships (cost $362,315) REITS - 0.5%(a) Real Estate Investment Trusts - 0.5% OMEGA Healthcare Investors, Inc. Public Storage Rayonier Inc. Simon Property Group, Inc. SL Green Realty Corp. Tanger Factory Outlet Centers, Inc. Ventas, Inc. Weyerhaeuser Co. Total REITS (cost $1,241,351) WARRANTS - 0.0%(a) 70 Krispy Kreme Doughnuts, Inc.*, Expiration Date - 03/02/12, Exercise Price - $12.21 1 American International Group, Inc.*, Expiration Date - 01/19/21, Exercise Price - $45.00 Total warrants (cost $47,259) PREFERRED STOCKS - 0.3%(a) Beverages - 0.2% Companhia de Bebidas das Americas Preferred - SP-ADR Telecommunication Services - Diversified - 0.1% Telefonica Brasil S.A.-ADR (F/K/A Telecomunicacoes de Sao Paulo) Total preferred stocks (cost $409,890) Total investments - 100.5% (cost $209,679,218) Liabilities, less cash and receivables - (0.5)%(a) ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. ADR - American Depositary Receipts PLC - Public Limited Company N.V. - Dutch Public Limited Liability Co. NYS - New York Registered Shares S.A. - Sociedad Anónima S.A.B. de C.V. - Sociedad Anónima Bursetil de Capital Variable SP - ADR - Sponsored American Depositary Receipts The Global Industry Classification Standard ("GICS®") was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCIand S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2011, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2011, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Publicly Traded Partnerships REITS Warrants Preferred Stocks Total Level 1 Level 2 – Level 3 – Total $ ^ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.For the period ending December 31, 2011, the following transfers were made: Transfers into Level 1 and out of Level 2 $402. The securities transferred from Level 2 to Level 1 are as a result of the quoted price. There were no transfers into or out of Level 3. ^Please refer to the Schedule of Investments to view common stocks, publicly traded partnerships and preferred stocks segregated by industry type. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a- 3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds, President Date February 14, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds, President Date February 14, 2012 (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds, Treasurer Date February 14, 2012
